         Case 1:21-cv-01714-RC Document 15 Filed 08/17/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
                                     )
 LEWIS CLARK TIERNEY, III, et al.    )
                                     )
           Plaintiffs,               ) Case No.: 1:21-cv-01714-RC
                                     ) Judge Rudolph Contreras
 v.                                  )
                                     )
 BARCLAY de WET, et al.,             )
                                     )
           Defendants.               )


                              NOTICE OF APPEARANCE

      PLEASE ENTER the appearance of Isaac R. Forman as counsel for Defendants Duane

Morris LLP and Douglas Woloshin in the above-captioned matter.

                                                DUANE MORRIS LLP
                                                and DOUGLAS WOLOSHIN

                                                By Counsel

                                                 /s/ Isaac R. Forman
                                                Isaac R. Forman (Admitted Pro Hac Vice)
                                                HISSAM FORMAN DONOVAN RITCHIE PLLC
                                                P.O. Box 3983
                                                Charleston, WV 25339
                                                t: 681-265-3802
                                                f: 304-982-8056
                                                iforman@hfdrlaw.com

                                                /s/ J. Peter Glaws, IV
                                                J. Peter Glaws, IV, Esq. #1013049
                                                Carr Maloney P.C.
                                                2020 K Street NW, Suite 850
                                                Washington, D.C. 20006
                                                Peter.Glaws@carrmaloney.com




                                            1
          Case 1:21-cv-01714-RC Document 15 Filed 08/17/21 Page 2 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
                                     )
 LEWIS CLARK TIERNEY, III, et al.    )
                                     )
           Plaintiffs,               ) Case No.: 1:21-cv-01714-RC
                                     ) Judge Rudolph Contreras
 v.                                  )
                                     )
 BARCLAY de WET, et al.,             )
                                     )
           Defendants.               )


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing Notice of Appearance was

served via this Court’s efiling/notification system on this 17th day of August, 2021 to :

 Benjamin G. Chew, Esquire                           Ian T. Ramsey, Esquire
 Andrew C. Crawford, Esquire                         400 W. Market street
 Brown Rudnick LLP                                   Suite 1800
 601 13th Street NW, Suite 600                       Louisville, KY 40202
 Washington, D.C. 20005                              Counsel for Peyton Tierney
 Counsel for Plaintiffs



                                                     /s/ Isaac R. Forman
                                                     Isaac R. Forman (Admitted Pro Hac Vice)
                                                     HISSAM FORMAN DONOVAN RITCHIE PLLC
                                                     P.O. Box 3983
                                                     Charleston, WV 25339
                                                     t: 681-265-3802
                                                     f: 304-982-8056
                                                     iforman@hfdrlaw.com

                                                     /s/ J. Peter Glaws, IV
                                                     J. Peter Glaws, IV, Esq. #1013049
                                                     Carr Maloney P.C.
                                                     2020 K Street NW, Suite 850
                                                     Washington, D.C. 20006
                                                     Peter.Glaws@carrmaloney.com


                                                 2
